                Case 5:19-cv-01984-SVW-SHK Document 1-2 Filed 10/16/19 Page 1 of 4 Page ID #:77




                               MAGGY M. ATHANASIOUS, Bar No. 252137
                               mathanasious(a),littler.com
                      2        LITTLER MffiDELSON, P.C.
                               2049 Century Park East, 5th Floor
                      3        Los Angeles, CA 90067.3107
                               Telephone: 310.553.0308
                      4        Facsnnile: 310.553.5583
                      5        ALYSSA S. GJEDSTED, Bar No. 284588
                               agj_~clsted@littl er. com
                      6        LITTLERNIBNDELSON, P .C.
                               633 West 5th Street
                      7        63rd Floor
                               Los Angeles, CA 90071
                      8        Telephone: 213.443.4300
                               Facsimile: 213.443.4299
                      9
                               Attorneys for Defendants,
                   10          AIVIAZ0N.C0M SERVICES INC.,
                               AMAZON.COM, INC., and COLDEN STATE FC,
                   11          LLC
                   12
                                                           UNITED STATES DISTRICT COURT
                   13
                                           CENTRAL DISTRICT OF CALIFORNIA- EASTERN DIVISION
                   14
                   15
                   16          XAVIER RODRIGUEZ, an individual,               Case No.   -------
                   17                           Plaintiff,                     ASSIGNED FOR ALL PURPOSES
                                                                               TO
                   18                 v.
                                                                               DECLARATION OF DANIEL
                   19          AMAZON.COM SERVICES, INC., a                    SANDOVAL IN SUPPORT OF
                               Delaware cori:>oration·                         DEFENDANTS' NOTICE OF
                   20          AMAZON.CO!Vl, INC.?,-a corporation;             REMOVAL TO FEDERAL
                               GOLDEN STATE FC LLC, a                          CO{JRT
                   21          Delaware limited liability corporation;
                               and DOES 1 through 100, inclusive,              Complaint Filed: July, 2019
                   22                                                          (Riverside County Superior Court)
                                                 Defendants.
                  23
                   24
                   25
                   26
                   27
                   28
umcr: MEt!JELGotl, P,C
  2v4lC!mt-.ry Puk Ea.st
         5U1Flo~
Los/,ro.;elos, CA OC057,J10,
                                                                         1.
       J1t.t5&103JS
               Case 5:19-cv-01984-SVW-SHK Document 1-2 Filed 10/16/19 Page 2 of 4 Page ID #:78




                    1                            DECLARATION OF DANIEL SANDOVAL
                    2               I, Daniel Sandoval, declare as follows:
                    3               1.    I am currently employed by Amazon Corporate, LLC in the positi~n of
                   4          Senior Human Resources Manager ("Sr. I-IRM"). 1 make this declaration in support of
                    5         Defendants AMAZON:COM SERVICES, INC.,                  AMAZON.COM, INC.,          and
                    6         GOLDEN STATE FC, LLC's Removal of the above-entitled Civil Action to Fede1:al
                    7         Court. All of the infrnmation set fo1th herein is based on my personal and first-hand
                    8         lmowledge, and/or based on documents created and kept, and practices conducted, in
                    9         the regular course of Defendants' business. If called and sworn as a witness, I co~ild
                                                        I
                 10           and would competently tes~ify thereto.
                 11                 2.
                                                        I
                                          In my role as Sr. HRM, I am an authorized custodian of Amazon's
                                                        I
                 12           records pertaining to hum~ resources matters, including the dates individuals work
                 13           for Amazon, dates of lelves of absence, their payroll recoras and time records,
                 14           including base pay ratesj and hours worked as recorded by Amazon's electronic
                 15           timekeeping system, and he collection and retention of employees' human resource
                                                        1


                 16           packets (personnel fi1esJ      I have reviewed the human resources packet and
                 17           payroll/time records for Xavier Rodriguez, as welt as his ·employment history
                 18           maintained in the nonnal ourse of business and Amazon's human resources database.
                  19                3.    Mr. Rodrigu z was formerly employed by Amazon as a Fulfillment
                                                        I


                 26 . Associate, earning $ 12.25 per hour (or, as stated in his offer letter, $25,480
                 21           annualized based on 2,080 hours per year).       He voluntarily resigned due to job
                 22           abandonment on March 31, 2019.        At the time of his resignation, he was earning
                 23           $15.00 per hour. In the ten (10) months of his employment, he earned approximately,
                 24           $16,340.23, exclusive ofhealth and welfare benefits.
                 25           !II
                 26           /II
                  27          /II
                  28
UntEl1 MENDELSON, P.C
  2.0L9 Cont1..cy Park East
         6tnfloo:                                                      1.
losAn,Jelat CA 9((1!)7,JlOt
       310,553.0308
               Case 5:19-cv-01984-SVW-SHK Document 1-2 Filed 10/16/19 Page 3 of 4 Page ID #:79




                     l                I declare under penalty of pe1jury, under the laws of the United States of
                     2      America and the State of California, that the foregoing is true and correct.
                     3               Executed this -1.'.:Lth day of October 2019, at et715-f Vutlt!   C::if-
                     4
                     5
                     6
                            4840-8428-2536. l 090069.1214
                                                                              J?rncif MvAL
                     7
                     8
                     9
                10
                 11
                 12
                 13
                14
                 15
                 16
                 17
                 18
                 19

                20
                21
                22
                23
                24
                25
                26
                27
                 28
UTTLER MEt:OELSON. P.C
  2049 Centurt P~\ East
        5~,F!,cr
LosM:;eles, CA $(fJS7-310
                                                                         2.
       310S53ffil8
                   Case 5:19-cv-01984-SVW-SHK Document 1-2 Filed 10/16/19 Page 4 of 4 Page ID #:80



                     1                               CERTIFICATE OF SERVICE
                     2           I am employed in the County of Los Angeles, State of California, over the age
                     3     of eighteen years, and not a party of the within action. My business address is: 633
                     4     W. Fifth Street, 63rd Floor, Los Angeles, CA 90071.
                     5           On October 16, 2019, I served the foregoing document(s) described as
                     6     DECLARATION OF DANIEL SANDOVAL IN SUPPORT OF DEFENDANTS'
                     7     NOTICE OF REMOVAL TO FEDERAL COURT on the interested parties as
                     8     follows:
                     9

                   10       Charles C. Slater, Esq.                Tel: (657) 333-8090        Attorneys for
                            SLATER & ASSOCIATES, APLC              Fax: (657) 288-4000        Plaintiff XAVIER
                   11       1111 W. Town & Country Rd.             Email:                     RODRIGUEZ
                   12       Suite 30                               cslater@slateraplc.com
                            Orange, CA 92868
                   13

                   14       (VIA  U.S. MAIL) In accordance with the regular mailing collection and
                              processing practices of this office, with which I am readily familiar, by
                   15
                                  means of which mail is deposited with the United States Postal Service at
                                  Los Angeles, California that same day in the ordinary course of business,
                   16
                                  I deposited such sealed envelope, with postage thereon fully prepaid, for
                                  collection and mailing on this same date following ordinary business
                   17
                                  practices, addressed as set forth above.

                   18       (VIA  ELECTRONIC SUBMISSION) I
                              document(s) described via the United States
                                                                                  served the above listed
                                                                                  District Court’s Electronic
                   19
                                  Filing Program on the designated recipients via electronic transmission
                                  through the CM/ECF system on the Court’s website. The Court’s
                   20
                                  CM/ECF system will generate a Notice of Electronic Filing (NEF) to the
                                  filing party, the assigned judge, and any registered users in the case. The
                   21
                                  NEF will constitute service of the document(s). Registration as a
                                  CM/ECF user constitutes consent to electronic service through the court’s
                   22
                                  transmission facilities.

                   23            I declare that I am employed in the office of a member of the bar of this court at
                   24      whose direction the service was made. Executed on October 16, 2019 at Los Angeles,
                   25      California.
                   26                Laura Aispuro
                                  [Type or Print Name]                              [Signature]
                   27

                   28
LITTLER MENDELSON, P.C.
     633 West 5th Street
         63rd Floor
   Los Angeles, CA 90071
        213.443.4300
                                                          CERTIFICATE OF SERVICE
